Title: To Thomas Jefferson from Henry Dearborn, 21 February 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department February 21st 1806
                        

                        I have the honor to propose, for your approbation the following list of Promotions and Appointments in the Army of the United States.
                  Promotions
                  " Lieut Colonel Thomas H. Cushing of the 2d Regt of Infantry, to be promoted to the Rank of Colonel, in the same, vice, Colo. Thomas Butler, deceased Sept. 7. 1805.
                  " First Lieut. Charles Wollstonecraft of the Regt. of Artillerists, to be promoted to the Rank of Captain, in the same, vice, Capt. Jonathan Robeson, deceased March 13. 1805.
                  " First Lieut. George Waterhouse of the Regt. of Artillerists, to be promoted to the Rank of Captain in the same, vice, Capt. James Sterritt resigned Sept.  20th. 1805.
                  " First Lieut. James House of the Regt. of Artillerists to be promoted to the Rank of Captain in the same, vice, Capt. George W Carmichael resigned Novr. 1st. 1805.
                  " First Lieut. William Yates of the Regt. of Artillerists to be promoted to the Rank of Captain in the same, vice, Capt. James Stille Resigned December 31st. 1805
                  " First Lieut. John B Walback of the Regt. of Artillerists to be promoted to the Rank of Captain in the same, vice, Capt John McClellan Resigned Janry 31st. 1806.
                  " First Lieut. John B Barnes of the Regt. of Artillerists, to be promoted to the Rank of Captain in the same, vice, Capt Howell Cobb resigned January 31st 1806.
                  " Second Lieut. Francis Newman of the Regt. of Artillerists, to be promoted to the Rank of First Lieut, in the same, vice, Lt. Charles Wollstonecraft promoted.
                  " Second Lieut. James Swearingen of the Regt. of Artillerists, to be promoted to the Rank of First Lieut. in the same, vice, Lt. Leonard Williams resigned May 15. 1805
                  " Second Lieut. Robert Ritchie of the Regt. of Artillerists to be promoted to the Rank of First Lieut, in the same, vice, Lieut George Waterhouse promoted.
                  " Second Lieut. Reuben Smith of the Regt. of Artillerists to be promoted to the Rank of First Lieut. in the same, vice, Lt. James House promoted.
                  " Second Lieut. Thomas A. Smith of the Regt. of Artillerists to be promoted to the Rank of  First Lieut. in the same, vice, Lieut. William Yates promoted.
                  " Second Lieut. William Clark of the Regt. of Artillerists to be promoted to the Rank of First Lieut. in the same, vice, Lt John B. Walback promoted.
                  " Second Lieut. Hannibal M. Allen of the Regt. of Artillerists to be promoted to the Rank of First Lieut, in the same, vice, Lt John B Barnes promoted.
                  " First Lieut. Moses Hooke of the 1st Regt. Infantry to be promoted to the Rank of Captain in the same, vice, Capt. Cornelius Lyman Deceased March 23rd. 1805
                  " First Lieut. John Hanes of the 2d Regt Infantry to be promoted to the Rank of  Captain in the same, vice, Capt Edward D. Turner Resigned November 30. 1805
                  " Second Lieut. Daniel Hughes of the 1st Regt. Infantry to be promoted to the Rank of First Lieut. in the same, vice, Lt Moses Hooke promoted.
                  " Second Lieut Henry Brevoort of the 2d Regt Infantry to be promoted to the Rank of First Lieut, in the same, vice, Lieut John Hanes promoted.
                  " Ensign Joseph Dorr of the 1st Regt Infantry to be promoted to the Rank of Second Lieut in the same, vice, Lt. Daniel Hughes promoted.
                  " Ensign Simeon Knight of the 1st Regt. Infantry, to be promoted to the Rank of Second Lieut. in the same, vice, Lt. Anthony Campbell resigned. April 1. 1805
                  " Ensign Alpha Kingsley of the 1st Regt. Infantry to be promoted to the Rank of Second Lieut. in the same, vice, Lt. Joseph Miller resigned June 21. 1805
                  " Ensign John Roney of the 1st Regt. Infantry to be promoted to the Rank of Second Lt. in the same, vice, Lieut. William Simmons deceased Augt 22. 1805
                  " Ensign George W Sevier of the 2d. Regt Infantry to be promoted to the Rank of Second Lieut. in the same, vice, Lt. Henry Hopkins Resigned Augt 24. 1805
                  " Ensign John N. R. Lucket of the 2d. Regt Infantry to be promoted to the Rank of Second Lieut in the same, vice, James S Logan Resigned, Novemr. 30. 1805
                  " Ensign Anthony Forster of the 2d Regt Infantry to be promoted to the Rank of Second Lieut. in the same, vice, Lt. Henry Brevoort promoted
                  Appointments
                  Colo: Samuel Hammond of St Louis to be appointed Lieut Colonel in the 2d Regt. of Infantry, vice Lt. Col: Thomas H. Cushing promoted.
                  " Julius F Heileman, William Gates, Pascal Vincent Bouis, Cadets at the Military Academy, John Gansevoort of New York, Charles Lewis, Jacob Jackson of Virginia Esaias Preble of Massachusetts, Hopley Yeaton of New Hampshire, & Alexander  Laneuville of Orleans to be appointed Second Lieutenants in the Regiment of Artillerists.
                  " Joseph McKean & Jacob Albright of Pennsylvania, John Pemberton of Kentucky, John F Bowie & Thomas Clements of Maryland, Francis W Small of Orleans James R Peyton & Thomas Hamilton, Serjeants in the Army, and John Baker Jnr of Tennessee to be appointed Ensigns in the Infantry.
                  " Thomas Borland, of Virginia, Abraham Stewart & James H Sargent of Massachusetts, Reuben Everitt of North Carolina, James R Grove and William Stearns of Vermont, Henry Young of Kentucky, and Enoch Hazard of Rhode Island; to be appointed Surgeons Mates.
                  Accept Sir, the assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    